Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 14, 2020

                                     No. 04-19-00443-CV

          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                Appellant

                                               v.

                                     Peter REININGER,
                                           Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-21617
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file its reply brief is GRANTED. Appellant’s
reply brief is due on or before February 6, 2020.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court